Citation Nr: 1410060	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected left ankle disability under 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1982 to April 1988 and July 1990 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In a December 2011 written statement the Veteran indicated that he wished to withdraw his pending appeal for Paragraph 29 benefits (i.e., temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29).  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a written statement in December 2011 that he wanted to withdraw his appeal regarding his claim for entitlement to Paragraph 29 benefits for hospitalization for his left ankle disability.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to this issue. 

Because the Veteran has withdrawn his appeal as to his claim for a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected left ankle disability under 38 C.F.R. § 4.29, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.









							(Continued on the next page)

ORDER

The claim for entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected left ankle disability under 38 C.F.R. § 4.29 is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


